Citation Nr: 1754114	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left knee patellofemoral syndrome.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 2002 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a back disability and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Flexion of the left knee is limited to, at worst, 130 degrees.  Extension of the left knee has not been limited.  

2.  The Veteran's left knee manifests in painful motion.

CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for left knee patellofemoral pain syndrome have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5024 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155 (2012).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's left knee patellofemoral syndrome is rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5024.  Where a particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology, are closely related.  See 38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992).  In this instance, the Veteran is rated according to the DC for tenosynovitis.  This DC applies to the musculoskeletal system, in general, and the particular disability refers to inflammation of the lining of the sheath that surrounds a tendon.  Tenosynovitis, https://medlineplus.gov/ency/article/001242.htm (last visited Nov. 22, 2017).  Moreover, DC 5024 is to be rated according to degenerative arthritis, which means its evaluation considers pain as well as the limitation of motion of the joint involved.  This is consistent with the primary symptomatology exhibited by the Veteran's disability.  Accordingly, the Board finds that an evaluation pursuant to DC 5024 is appropriate.

An evaluation under DC 5024 is based upon limitation of motion of the affected parts, as degenerative arthritis.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Disabilities of the knee are rated pursuant to 38 C.F.R. § 4.71a, DCs 5256-5263.  

DC 5256 provides evaluations for ankylosis of the knee.

DC 5257 provides evaluations for recurrent subluxation and lateral instability.  A 10 percent rating will be awarded for slight instability, a 20 percent rating will be awarded for moderate instability, and a 30 percent rating will be awarded for severe instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

DC 5258 provides a 20 percent rating for dislocation of semilunar cartilage.

DC 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.

DCs 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a Plate II.  DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling; and limitation of knee flexion to 30 degrees is rated as 20 percent disabling.  Ratings above 20 percent are available for greater limitations of flexion.  DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling; and limitation of knee extension to 15 degrees is rated as 20 percent disabling.  Ratings above 20 percent are available for greater limitations of extension. 

DC 5262 provides evaluations for impairment of the tibia and fibula.

DC 5263 provides a 10 percent rating for acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing.

The Veteran seeks a compensable rating for left knee patellofemoral pain syndrome.  The appeal period before the Board begins on February 26, 2010, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a 10 percent rating for painful motion is warranted.

In the February 2011 VA Form 21-526EZ, the Veteran reported terrible pain in both knees when squatting, kneeling, and bending down.  He reported pain is also present when he is merely standing up.

In a May 2011 VA Form 21-4138, the Veteran reported severe pain in both of his knees.  He reported that it is very difficult to knee and squat, which he has to do at work.  He reported that he constantly has to stop and take breaks at work due to the pain.  He also noted that his knees make a grinding and popping sound.

In a September 2012 notice of disagreement, the Veteran reported that his left knee manifests in painful motion.  He reported that his knee slows him down at work because he does a lot of squatting and standing. 

In December 2011, the Veteran underwent a VA examination.  He reported that his job requires a lot of squatting.  He reported that sometimes his knees throb just sitting there but usually he gets pain with standing or squatting.  He denied flares.  The examiner marked that both knees interfere with sitting, standing, and weightbearing.  On range of motion testing, flexion was shown to be to 130 degrees and extension was to 0 degrees, or normal.  There was no further limitation of motion upon repetition, and there was no objective evidence of painful motion.  All stability testing - anterior, posterior, medial-lateral - returned normal results.  The examiner marked that there was no patellar subluxation or dislocation.  The examiner marked that the Veteran had no meniscal condition.  With regards to functional impairment, the Veteran reported that at his job he has trouble staking or inspecting because of the squatting involved; his knee just slows him down.

In a January 2014 VA Form 9, the Veteran reported that his left knee experiences pain when he bends it or squats.  He reported that sometimes it hurts more than other times but he does have continual pain.

In August 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  The Veteran testified that there is a stabbing-type pain when squatting, going up or down stairs, bending the knee, sitting down, or, more generally, just when he moves it.  Board Hr'g Tr. 21.  He testified that he treats it with Ibuprofen and a heating pad.  Id.  He testified that he experiences pain on any type of motion.  Id.  He testified that his knee has felt unstable before but it has not resulted in him falling on the ground.  Id. at 24.  He testified that he experiences this sensation of instability approximately on a monthly basis.  Id.  He testified that he uses a knee brace occasionally; he bought it during active service and has had it since.  Id. at 25-26.  The knee brace helps him feel more stable.  Id. at 26.  He testified that when he goes up or down stairs or squats, his knee pain flares from approximately 4-5 out of 10 to 7-8 out of 10, though it is sometimes worse.  Id. at 27.  This increase in pain occurs every time he goes up or down stairs.  Id. at 28.  During flares at work, he will have to push his leg out and push his knee to put some pressure on it.  Id.  Sometimes he will go to his truck and rest, maybe 20 minutes.  Id.

Based on objective range of motion testing, the Veteran's left knee disability does not meet the criteria for a compensable rating based on limitation of motion for flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  At worst, flexion was limited to 130 degrees; a compensable, 10 percent rating is not warranted unless flexion is limited to 45 degrees or less.  The knee exhibited a full range of extension; a compensable, 10 degree rating is not warranted unless limited to 10 degrees or more.   As these DCs are predicated on range of motion measurements, they do not subsume the functional loss factors discussed in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider whether those factors further limit the left knee's range of motion beyond the objective test results.  During the appeal period, the Veteran's left knee has manifested in subjective pain, painful motion, and grinding and popping.  Per his statements, these symptoms, primarily the pain, cause difficulty with ambulation and have slowed him down at work, sometimes to the point of requiring to rest his knee for a short period of time.  The evidence does not show that they have produced further limitation of motion, either in flexion or extension, to include when knee pain flares upon ambulation, particularly going up or down steps or when squatting.  Accordingly, the Veteran's functional loss, to include the factors of §§ 4.40 and 4.45, does not cause further limitation of motion beyond his objective test results.  Based on range of motion, a compensable rating is not warranted pursuant to DCs 5260 or 5261.

The Veteran is competent to relate the symptom of painful motion as it is readily observable.  Moreover, the Board finds him credible as his statements in this regard have been consistent dating back to treatment during active service.  Accordingly, the Board finds that he does experience painful motion.  Under 38 C.F.R. § 4.59, therefore, the minimum compensable rating for the knee, a 10 percent rating, is warranted for the entire appeal period.  See Petitti v. McDonald, 27 Vet. App. 415, 427 (2015) (section 4.59 does not require objective evidence of painful motion).  The Board notes that a 10 percent rating would also be warranted based on the plane text of the degenerative arthritis DC, as it provides for a 10 percent rating where there is objective confirmation of limitation of motion to a noncompensable degree, which there is in this case.  Either way, a 10 percent rating is warranted; separate 10 percent ratings are not warranted due to the rules against pyramiding.  38 C.F.R. § 4.14.

A higher 20 percent rating is warranted where flexion is limited to 30 degrees or less or where extension is limited to 15 degrees or more.  As discussed above, such limitations of motion have not been shown on objective testing or approximated based on functional impairment.  Accordingly, a higher 20 percent rating is not warranted.

The Board has considered whether separate ratings are warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Veteran's service-connected left knee has not manifested in ankylosis, dislocation of the semilunar cartilage, symptomatic removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum; therefore, separate ratings for those conditions are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, and 5263.  Per the Veteran's statements, his left knee has manifested in instability.  The sensation of instability occurs approximately on a monthly basis.  He uses a knee brace on occasion, which helps with the instability.  And the instability has not caused him to fall.  While the Veteran is competent to relate this readily observable symptom, he is not competent to attribute it to the medical diagnosis of recurrent subluxation or lateral instability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical findings of record indicate that there is no recurrent subluxation or lateral instability.  Medial-lateral instability testing was also negative during the December 2011 VA examination.  The Board finds that the medical findings outweigh the Veteran's statements as it pertains to establishing the presence of the disability of recurrent subluxation or lateral instability.  Accordingly, a separate rating under DC 5257 is not warranted.

The Veteran has considered whether staged ratings are warranted; however, it has assigned an increased 10 percent evaluation for the entire appeal period and at no point has the evidence approximated the criteria corresponding to a higher rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In summary, a 10 percent rating for painful motion of the left knee is warranted for the entire appeal period.  There are no additional expressly or reasonably raised issued presented on the record.


ORDER

A 10 percent rating, but no higher, for left knee patellofemoral pain syndrome is granted.

REMAND

The Veteran seeks service connection for a back disability and a right hip disability.  As the Veteran is a Persian Gulf veteran, the provisions of 38 C.F.R. § 3.317 are applicable to these claims.  In December 2011, the Veteran underwent a VA Gulf War examination.  The examiner diagnosed a lumbosacral strain and right hip tendonitis.  The examiner opined that these diagnoses have a specific and known etiology and, therefore, are not associated with environmental exposures in Southwest Asia.  The examiner did not provide an opinion considering a direct theory of entitlement.

A review of the Veteran's service treatment records (STRs) shows complaints relating to both the back and the right hip.  October 2005 and November 2005 treatment records, relating to psychiatric treatment, show an Axis III diagnosis of back pain.  Treatment records from October 2005 to March 2006 also note muscle spasms under the Veteran's problem list; the Veteran asserts that this notation relates to muscle spasms in his back, though those records do not specifically make that connection.  With regards to the right hip, a January 2005 physical therapy consult shows a diagram in which the right hip was circled, indicating the presence of symptomatology related to that joint.  

At the August 2017 Board hearing, the Veteran testified that during service his back started bothering him when he was pulling heavy equipment on the flight line, trying to move to another aircraft.  Board Hr'g Tr. 4.  He testified that he got intense pain and pressure in his back and it would not resolve.  Id.  He testified that his back problems have continued from service to the present day, and he now experiences back pain and muscle spasms on a daily basis.  Id. at 8.  The Veteran also testified that he experienced right hip pain in service.  He testified that the physical stress and repetitive motions of bending during service led to the hip disability.  Id. at 17.  He testified that his hip pain has continued since service.  Id. at 12.  He also testified that there have been no intervening injuries to the hip or back since discharge from service.  Id. at 16-18.

Given the Veteran's testimony and the notations of right hip and back pain found in his STRs, there is a reasonable basis to believe that his current hip and back disabilities may be related to his active service.  Accordingly, a new VA examination should be scheduled on remand to consider a direct theory of entitlement.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right hip and back disabilities.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

The examiner is asked to diagnose the Veteran's right hip and back disabilities.  The record currently contains diagnoses of right hip tendonitis and a lumbosacral strain.  If these diagnoses are ruled out, or if alternative diagnoses are provided, it should be explained why that is so.  It should also be noted whether the new diagnoses are considered separate disabilities or merely a progression of the prior disability.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent probability or greater) that is was incurred in, or is otherwise related to, the Veteran's active service.

To be clear, the examiner should provide separate opinions for the right hip and the back.  The examiner should consider the pertinent evidence of right hip and back pain noted in the service records.  The Board has highlighted some of that in this REMAND; however, the examiner should do his or her own review of the entire record.  The examiner should also consider the Veteran's assertions regarding a continuity of symptoms since service.

A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


